* Corpus Juris-Cyc. References: Taxation, 37 Cyc, p. 1033, n. 90; p. 1071, n. 31.
This record embraces two cases by consent of the parties thereto, one of which was appealed to the court *Page 538 
below from an order of the board of supervisors of Lauderdale county, declining to comply with a request of the revenue agent to back assess certain property of appellee, and the other from an order of the city council of Meridian, declining to back-assess the same property for municipal taxes.
The orders appealed from were affirmed in the court below, and the revenue agent has brought the cases to this court. When the cases reached the court below, the appellee filed a plea of resadjudicata in each of them, to which demurrers by the appellant were overruled, and, on his declining to plead further, the cases were dismissed. No point is made on this method of procedure by either party.
The back assessment sought by the revenue agent in the case appealed from the board of supervisors is for the year 1920, and in the case appealed from the city council of Meridian for the years 1918 to 1922, inclusive. The appellee's plea in the case appealed from the board of supervisors sets forth that the personal assessment roll of Lauderdale county for the year 1920 discloses the following assessment of property owned by the appellee for that year:
"One thousand five hundred shares of capital stock, at par value of one hundred dollars per share, one hundred fifty thousand dollars plus surplus, one hundred fifty thousand dollars, plus undivided profits, four thousand two hundred sixty-seven dollars and forty-nine cents, total book or par value, three hundred four thousand two hundred sixty-seven dollars and forty-nine cents; less amount par value exceeds true value of United States bonds, eleven thousand five hundred forty-five dollars, and less amount par value exceeds true value notes and bills receivable, sixteen thousand and twelve dollars and eighty-eight cents, and less accrued interest on interest-bearing deposit, nineteen thousand seven hundred seventy-eight dollars and seventeen cents, less real estate one hundred forty-one thousand five hundred twenty-nine dollars *Page 539 
and twenty-seven cents, making total deductions of one hundred eighty-two thousand eight hundred sixty-five dollars and nine cents, leaving assessable value of capital stock, surplus, and undivided profits of one hundred twenty-one thousand four hundred two dollars and twenty cents — one hundred twenty-four thousand four hundred dollars."
The plea in the case appealed from the city council of Meridian discloses an assessment similar in effect to that in the case of the board of supervisors, the one for 1918, which will serve as an illustration thereof, being as follows:
  1,500 shares of capital stock ...................... $150,000.00 Surplus and undivided profits ......................  144,620.00 _____________ $294,620.00 Less real estate assessed elsewhere ................  148,210.00 Less depreciation deducted for depreciation and insolvent credits ..........................................   21,960.00 _____________ Total assessment ............................... $124,450.00
Chapter 193, Laws of 1920 (section 6907, Hemingway's Supplement of 1921), provides:
"The president, cashier, or other officer having like duties, of each bank or banking association in this state, existing by the laws of this state, shall deliver to the assessor of taxes of the county in which it is located, a written statement, on or before the first day of May of each year, under oath, of the number and amount of all the shares of its capital stock paid in, or if it be not a corporation or joint stock company, then the amount of its capital, and of the sum of all undivided profits or surplus or accumulation of any sort constituting part of the assets of the bank and not including its real estate; and the value of such shares estimated at par and increased by the proportion of the par value of all the shares of stock to the said surplus fund or accumulation, or of the amount of its capital so increased, shall be the basis of *Page 540 
the taxation of such shares to the bank or of the capital to the owner thereof in the case the bank be not a corporation or joint stock company."
The revenue agent's contention is that the shares of the appellee's capital stock, augmented by its surplus and undivided profits, have escaped taxation for the years hereinbefore referred to, to the extent of the deductions, other than that on its real estate, which appear to have been made therefrom on the assessment rolls.
These assessments are on the value of the shares of the bank estimated at par and increased by what the assessors and the board of supervisors or the city council, as the case may be, decided to be the value of the bank's surplus and undivided profits, which is exactly what the statute requires. That the assessment rolls unnecessarily set forth the manner in which the assessor and board of supervisors and the city council arrived at this value is of no consequence, for any error therein cannot be here inquired into and could have been corrected only on an appeal from the order of the board of supervisors or the city council approving the assessment to the court below within the time allowed therefor. An assessment of property for taxation is conclusive of two facts:
"First, as against the taxpayer, that he is the owner, or taxable for the property shown on the roll; second, as against the taxpayer and the public, that the valuation of the enumerated property is as finally shown on the roll." Adams v. Clark,80 Miss. 152, 31 So. 219.
The foregoing views are not only not in conflict with Adams
v. People's Bank, 108 Miss. 346, 66 So. 407, but are in accord therewith. In that case the revenue agent sought to back-assess two banks, one of which was the First National Bank of Gulfport, for the years 1903 to 1907, inclusive. The opinion recites:
"In 1903 the First National Bank was assessed under the heading, `Amount of money, United States legal tender notes, and other notes and certificates of the United *Page 541 
States, payable on demand and circulating or intending to circulate as currency, and gold and silver or other coin on hand, or on deposit or loaned;' in 1904, `Capital stock and surplus;' in 1905, `Capital stock and undivided profits;' 1906 and 1907, `Personal property not otherwise enumerated.'"
The assessment of the First National Bank for all of these years was shown to be incorrect in that the value of its capital stock increased by its surplus and undivided profits was greater than the amount of personal property with which the bank was assessed. The court held that the assessments for the years 1903, 1906, and 1907 were not conclusive and permitted an assessment for those years; but also held that "the assessments against the First National Bank for the years 1904 and 1905 were properly made, and on the roll showed that the bank was to pay taxes on property it owned, and with which it was assessed under the scheme for taxing banks provided in the statute; that is, on its capital stock and accumulations."
Affirmed.